Exhibit 10.10
Amendment 2011-1
Dole Food Company, Inc. Excess Savings Plan
Rabbi Trust Agreement
(Dated December 4, 2002)
          This amendment to the Dole Food Company, Inc. Excess Savings Plan
Rabbi Trust Agreement, by and between Dole Food Company, Inc. (the “Company”)
and Mellon Bank, N.A., dated December 4, 2002 (the “ESP Trust”), as described
below, is intended to broaden the definition of a “change in control,” to
reflect an identical change to the Dole Food Company, Inc. Excess Savings Plan.
          The changes in this amendment are effective February 24, 2011.
1. Section 15 (“Miscellaneous”) is amended by re-numbering subsections (e)(5)
through (e)(8) as subsections (e)(6) through (e)(9), respectively, making
corresponding modifications to all cross-references thereto, and adding the
following as a new subsection (e)(5):

  (5)   The consummation of any other significant corporate transaction
determined by the Board of Directors of the Company or the Corporate
Compensation and Benefits Committee of the Board of Directors of the Company to
be a Change in Control.

2. Section 15 (“Miscellaneous”) is amended by modifying subsection (e)(6)
(subsection (e)(5) prior to this Amendment) to read, in its entirety, as
follows:

  (6)   For purposes of this Section 15(e) relating to a Fundamental Transaction
and an Asset Sale, the consummation or effectiveness of a Fundamental
Transaction or an Asset Sale shall not constitute a Change in Control if more
than 50 percent of the outstanding voting securities of the Resulting Entity or
the Transferee Entity, as appropriate, are, or are to be, Beneficially Owned by
David H. Murdock.

* * * * * * * *
In Witness Whereof, the execution of this amendment by the Company is pursuant
to resolutions adopted by the Corporate Compensation and Benefits Committee of
the Board of Directors of the Corporation on February 24, 2011.

                  Dole Food Company, Inc.    
 
           
 
  By        
 
  By  
 
   
 
     
 
   

1